Case 18-26805-MBK   Doc 53    Filed 12/13/18 Entered 12/13/18 16:02:57   Desc Main
                             Document      Page 1 of 6
Case 18-26805-MBK   Doc 53    Filed 12/13/18 Entered 12/13/18 16:02:57   Desc Main
                             Document      Page 2 of 6
Case 18-26805-MBK   Doc 53    Filed 12/13/18 Entered 12/13/18 16:02:57   Desc Main
                             Document      Page 3 of 6
Case 18-26805-MBK   Doc 53    Filed 12/13/18 Entered 12/13/18 16:02:57   Desc Main
                             Document      Page 4 of 6
Case 18-26805-MBK   Doc 53    Filed 12/13/18 Entered 12/13/18 16:02:57   Desc Main
                             Document      Page 5 of 6
Case 18-26805-MBK   Doc 53    Filed 12/13/18 Entered 12/13/18 16:02:57   Desc Main
                             Document      Page 6 of 6
